Citation Nr: 0826120	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  02-11 229	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40% for postoperative 
residuals of a left ankle ligamentous injury with reflex 
sympathetic dystrophy and peroneal nerve causalgia on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2001 rating action that 
denied a rating in excess of 30% for postoperative residuals 
of a left ankle ligamentous injury with reflex sympathetic 
dystrophy and peroneal nerve causalgia on an extraschedular 
basis, and also denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).  

In May 2003, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of October 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of March 2005, the RO increased the 
schedular rating of the veteran's postoperative residuals of 
a left ankle ligamentous injury with reflex sympathetic 
dystrophy and peroneal nerve causalgia from 30% to 40%, but 
denied a rating in excess of 40% on an extraschedular basis.

By decision of November 2005, the Board granted a T/R; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  The Board also remanded the issue of 
a rating in excess of 40% for postoperative residuals of a 
left ankle ligamentous injury with reflex sympathetic 
dystrophy and peroneal nerve causalgia on an extraschedular 
basis to the RO for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's for postoperative residuals of a left ankle 
ligamentous injury with reflex sympathetic dystrophy and 
peroneal nerve causalgia do not present such an exceptional 
or unusual disability picture, with such related factors as 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 40% for postoperative 
residuals of a left ankle ligamentous injury with reflex 
sympathetic dystrophy and peroneal nerve causalgia on an 
extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.   

In this case, post-rating May 2004 and May 2007 RO letters 
informed the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disability, and 
lay evidence (such as statements from people who witnessed 
his symptoms and how they affected him) demonstrating a 
worsening of disability.  Those letters also provided notice 
of what was needed to establish entitlement to a higher 
rating (evidence showing that the disability had worsened).  

The May 2007 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, its 
severity and duration, and its impact upon employment.  That 
letter also informed them of what was needed to establish 
entitlement to an increased rating on an extraschedular 
basis, and provided examples of the types of medical and lay 
evidence that the veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2004 and 2007 RO letters also notified the veteran and 
his representative that the VA would make reasonable efforts 
to help him get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records 
the VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that the 2004 and 2007 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the May 2004 document 
otherwise meeting the VCAA's notice requirements failed to 
notify the veteran of what was needed to establish 
entitlement to an increased rating on an extraschedular 
basis.  However, the Board finds that, in this appeal, the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim on 
an extraschedular basis was fully developed and readjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir.2006).  As indicated above, the veteran and his 
representative were notified by letter of May 2007 of what 
was needed to substantiate his claim on an extraschedular 
basis, and afforded opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2007 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in November 2007 (as reflected in the Supplemental 
Statement of the Case).  
    
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the July 2002 Statement of the Case, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the May 2007 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  A copy of the September 
2000 Social Security Administration (SSA) decision awarding 
the veteran disability benefits, together with medical 
records underlying that determination, have been associated 
with the claims folder and considered in adjudicating this 
appeal.  In February 2001 and May 2004, the veteran was 
afforded comprehensive VA examinations in connection with his 
claim; these reports, as well as comprehensive VA outpatient 
records, have also been considered in adjudicating this 
claim.  A transcript of the May 2003 Board hearing testimony 
has been associated with the claims folder.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
June 2007, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's postoperative residuals of a left ankle 
ligamentous injury with reflex sympathetic dystrophy and 
peroneal nerve causalgia have been assigned the maximum 40% 
schedular rating assignable under the provisions of 38 C.F.R. 
§ 4.124a, DC 8521 (2007), and the Board granted a schedular 
T/R on the basis of that disability in November 2005.  Thus, 
the sole matter remaining before the Board in connection with 
the claim for a higher rating is whether such a rating is 
warranted on an extraschedular basis.

Under the applicable criteria, in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1). 
 
The Board notes that, while the competent medical evidence 
demonstrates that the veteran's left ankle disability causes 
him to be unemployable, this is contemplated by the schedular 
T/R assigned.  However, there is no showing that, at any 
point during the rating period under consideration, the 
veteran's left ankle disability has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  

The veteran's symptoms and clinical findings as documented in 
numerous medical reports between 2000 and 2004 do not 
objectively show that the left ankle requires frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  The VA 
medical records and the voluminous medical records underlying 
the SSA disability determination contain only reports of 
examination, evaluation, and outpatient treatment of the 
veteran for his left ankle during the rating period under 
consideration, and indicate no exceptional or unusual 
disability picture such as frequent hospitalization.  The 
veteran testified in May 2003 that he received no treatment 
for his ankle disability other than VA treatment.  In its 
abovementioned May 2007 RO letter, the RO requested the 
veteran to furnish evidence that he had had frequent periods 
of hospitalization for his left ankle, but he responded in 
June that he had no other information or evidence to submit.  

As the disability picture presented by the veteran's left 
ankle does not produce impairment of earning capacity beyond 
that reflected in the VA's rating schedule, or affect earning 
capacity in ways not addressed in the schedule, the Board 
finds that a schedular rating is adequate in this case, and 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that, as 
no greater disability than that contemplated by the 40% 
schedular rating assigned for the postoperative residuals of 
a left ankle ligamentous injury with reflex sympathetic 
dystrophy and peroneal nerve causalgia has been shown, an 
increased rating on an extraschedular basis is not warranted, 
and the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 40% for postoperative residuals of a 
left ankle ligamentous injury with reflex sympathetic 
dystrophy and peroneal nerve causalgia on an extraschedular 
basis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


